SUMMARY ORDER
After our decision in Pyett v. Pa. Bldg. Co., 498 F.3d 88 (2d Cir.2007), defendants *738petitioned the Supreme Court for a writ of certiorari. The Supreme Court granted the writ of certiorari, 14 Penn Plaza, LLC v. Pyett, -U.S. -, 128 S.Ct. 1223, 170 L.Ed.2d 57 (2008), and then reversed the decision of this Court. 14 Penn Plaza, LLC v. Pyett, — U.S. -, 129 S.Ct. 1456, 173 L.Ed.2d 398 (2009).
We now VACATE the judgment of the District Court and REMAND for further proceedings consistent with the opinion of the Supreme Court.